139 F.3d 911
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
FRONTIER REFINING, INC., A Wyoming corporation;  CommercialUnion Assurance Company, PLC;  Ocean Marine InsuranceCompany, Northern Assurance Company, LTD;  Indemnity MarineAssurance Company, LTD;  Sirius (UK) Insurance PLC, UniStorebrand Skadeforsikring, Codan Insurance, HoustonCasualty Insurance Company, Gjensidege Forsikring, Hull andCompany and Alexander Howden Energy, Inc., Plaintiffs,v.GORMAN-RUPP COMPANY, INC., Defendant-Appellee.Joe M. TEIG and Holland & Hart, Movants-Appellants.
Nos. 94-CV-172, 96-8015.
United States Court of Appeals, Tenth Circuit.
Feb. 13, 1998.

Before BRORBY, HENRY, and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
This case arises out of a related appeal, Frontier Refining Inc. v. GormanRupp Co., No. 96-8014.   In that case, Frontier Refining Inc.  ("Frontier") brought an indemnity action against Gorman-Rupp Co.  ("Gorman-Rupp"), claiming that a pump manufactured by Gorman-Rupp caused a fire and explosion at Frontier's Cheyenne, Wyoming refinery.  Frontier sought to recover approximately $19.25 million it paid in settlement of claims brought by victims of the fire and explosion.  Joe Teig and Holland & Hart represented Frontier in the underlying, settled litigation.


3
During the subsequent indemnity action brought by Frontier against Gorman-Rupp, the district court ordered Holland & Hart to divulge documents relating to the underlying litigation.  Holland & Hart claimed the documents were protected by the attorney-client privilege and work product doctrine.  The district court also ordered Teig to answer questions in deposition and to testify at trial regarding communications and documents he claimed were privileged and protected by the work product doctrine.  Teig and Holland & Hart complied with the orders.  Following trial, Teig and Holland & Hart brought this appeal, challenging the district court's attorney-client and work product rulings.1


4
Based on our conclusion in Frontier Refining Inc. v. Gorman-Rupp Co., No. 96-8014, that the district court erred in compelling disclosure of the privileged materials and work product and that the issue need not be revisited on remand, we conclude that this appeal is moot.  United States v. Lang, 81 F.3d 955, 967 n. 6 (10th Cir.1996);  Longley v. Holahan, 34 F.3d 1366, 1367 (8th Cir.1994).  Accordingly, this appeal is hereby DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 This court previously concluded, in a written order, that this case should be submitted on the briefs without oral argument